Citation Nr: 1635731	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  10-28 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Army from March 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In a January 2014 decision, the Board remanded the case the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these documents.


FINDINGS OF FACT

1.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA compensation purposes.
 
2.  The Veteran's bilateral sensorineural hearing loss is related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1101, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes sensorineural hearing loss, is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The results of the February 2014 VA examination show that the Veteran has bilateral hearing loss that meets these criteria.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

The Veteran contends that he was exposed to acoustic trauma during service that included rocket fire attacks and grenade explosions.  See March 2006 Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD); March 2009 Statement in Support of Claim.  In a February 2007 rating decision granting entitlement to service connection for PTSD, the RO conceded the Veteran's combat-related stressors.  Thus, the record indicates that the Veteran participated in combat during his active service.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are applicable to this case.  The Veteran's DD 214 also reflects that his military occupational specialty was a radio teletype operator.  The Department of Defense's Noise Exposure Listing shows that a radio operator-maintainer has a moderate probability of noise exposure.  Given the circumstances of the Veteran's service, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his service.  38 U.S.C.A. § 1154(b).  Thus, the Veteran has an in service event for service connection purposes. 

In March 2005, a VA treatment record noted that the Veteran had bilateral sensorineural hearing loss that had been a longstanding problem.  The audiological evaluation documented that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
/
50
LEFT
30
35
40
/
40

Speech audiometry revealed speech recognition ability of 80 percent bilaterally.  The record did not state whether the Maryland CNC test was used.

In May 2009, another audiological evaluation was conducted by Dr. D.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
45
55
LEFT
35
40
45
50
60

The Veteran's speech discrimination scores were 92 percent bilaterally, but the record did not indicate that the Maryland CNC test was used.

During a November 2009 VA examination for the Veteran's bilateral hearing loss, the Veteran's pure tone thresholds, in decibels, were reported as:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
20
35
LEFT
25
25
20
20
30

The examiner noted that the Veteran had a speech recognition score of 96 percent bilaterally.

The Veteran was provided with another VA examination in February 2014.  At that time, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
90
85
90
LEFT
55
55
75
85
85

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.

The record shows that the Veteran has a current diagnosis of bilateral sensorineural hearing loss for VA compensation purposes. 38 C.F.R. § 3.385 (2015). See September 2009 letter from Dr. D.; February 2014 VA examination.  Thus, the Veteran has a current disability for service connection purposes.

With regard to nexus, in support of the claim, the Veteran has reported symptoms of hearing loss since his in-service noise exposure that have worsened over the years.  See March 2009 Statement in Support of Claim.  In addition, the record contains a September 2009 letter from Dr. D. stating that the Veteran's bilateral sensorineural hearing loss is associated with his military service.

Against the claim, the February 2014 VA examiner opined that it was less likely than not that that the Veteran's bilateral sensorineural hearing loss was caused by or a result of an in-service event.  However, the examiner did not give sufficient consideration to the Veteran's contentions of hearing loss in and since service.  Thus, this opinion is inadequate and lacks probative value.

In reviewing the evidence, the Board finds that the most probative evidence of record supports the Veteran's claim of entitlement to service connection for bilateral sensorineural hearing loss is therefore granted.  38 C.F.R. §§ 3.102, 3.303 (2015).


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


